Ames, C.
This is a motion for a rehearing. A-stock of stoves and kindred hardware were wrongfully taken upon a writ of replevin from a sheriff, who held them under attachment. The principal ground of complaint in the motion is that this court held that the inquiry of damages in an action by the sheriff against the plaintiff In replevin is the actual damage suffered by the plaintiffs in attachment, viz., what the latter could have obtained for the property in the only manner in which they couid lawfully have realized upon it, namely, by a public sale after due advertisement. It is argued that this, measure is too speculative, and is therefore incapable of accurate ascertainment. That it is to a degree subject to this criticism is conceded, but it has the merit of taking into account the actual situation of affairs. As much can not be said for the rule contended for by the appellees, which is, as interpreted by their argument, that the correct measure is the fair market value of the goods in Omaha, where they were situated. In the first place, this rule presupposes that there was in that city, in the *378midsummer of 1896, a market value, fair or otherwise, for a stock amounting to several thousand dollars, like the one in controversy. Of this there is no evidence in the record. There was an attempt to prove, by witnesses not shown to have been competent, what such a stock probably could have been bought for from jobbers and manufacturers in distant eastern cities, which tends somewhat to showy but by no means conclusively, what it wmuld have been worth or have cost laid down in Omaha, and there is some evidence what, in the opinion of the witnesses, it might have been sold for in the ordinary course of retail trade in the last-mentioned city; but this estimate makes .no account of the time wrhieh probably would have been consumed, or of the expense likely to have been incurred, in making such a disposition of it. That this inquiry was less speculative than that proposed by this court we are unable to see. The argument of counsel amounts to this, practically, that because it is difficult, or perhaps impossible, to ascertain with accuracy the sum which could have been obtained for the goods by the sheriff in the time and manner in which he “would have been obliged to sell them, therefore the true rule of damages is what they would have sold for at a time and in a manner wffiich were, under the circumstances, wholly unavailable, and resort to which, in the absence of agreement by the parties, would have been forbidden by law. It is a rigid rule in this state, upheld by a multitude of decisions, that in an action for damages, “whether upon contract or for tort, the recovery is limited to such sum as wall afford to the complaining party actual compensation for the injury inflicted. In many cases the ascertainment of that amount is, from the very nature of the case, speculative, and can be nothing more than a more or less vague opinion, derived from a general survey of all the circumstances bearing upon the inquiry; but this fact does not justify confining the inquiry to part of those circumstances only. In a case like the one at bar, the scope of the investigation should be sufficiently broad to include evidence, by competent witnesses, of the value *379of the goods in all the various situations in which they might probably have been converted into money at the place, and within the time, in which such conversion must necessarily have been made; and, the goods having been sold, the circumstances and manner of sale, and the amount obtained for them, were proper matters to be inquired into. The more obscure the inquiry, the greater the need of illumination. The ultimate fact to be ascertained as nearly as possible is to what extent, or in what amount, have the attaching creditors been damaged by having been deprived of the opportunity to execute their process upon the property. From the necessities of the case the evidence can not rise above the rank of the opinions of witnesses, but it is equally important that the opinion of no incom- ■ petent witness should be admitted, and that the opinion of no competent witness, concerning any matter bearing upon the ultimate issue, should be excluded. Evidence of the manufacturers’ and jobbers’ prices, and of the wholesale and retail value of the goods, if offered by competent witnesses, is admissible, and in some cases may be the only evidence obtainable; but it is not free from the criticism that it is speculative, and it has only an indirect bearing upon the real matter in issue, which such evidence alone, when that which is more direct is at hand, is incompetent to determine. If, for the sake of verbal uniformity, the measure of damages in such cases is stated to be the market value of the property taken, still it must be understood to mean in the only market and manner in which the sheriff could lawfully have disposed of them.
It is recommended that the motion for a rehearing be denied.
Dufeie and Albert, CC., concur.
By the Court: For reasons stated in the foregoing opinion, it is ordered that the motion for rehearing be denied.
Rehearing denied.